Citation Nr: 1549360	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  09-34 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to February 26, 2014 for left foot calluses.

2.  Entitlement to an initial rating in excess of 20 percent starting February 26, 2014 for left foot calluses.

3.  Entitlement to an initial rating in excess of 10 percent for right foot calluses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from January to December 1979.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2013, the Veteran offered testimony in support of his claims at a Travel Board hearing before the undersigned; a transcript of this hearing is of record.

The Board remanded the case in January 2014.  Thereafter, the agency of original jurisdiction (AOJ) granted separate ratings for left and right foot disabilities, and assigned a 20 percent rating for the left foot effective February 26, 2014.  

The Board notes that additional VA treatment records were added to the Veteran's electronic claims file after a supplemental statement of the case (SSOC) was issued in March 2014, some of which were not previously considered.   See CAPRI records received November 9, 2015.  Although a couple of these records relate to the bilateral foot disability, but have not been considered by the agency of original jurisdiction, there is no prejudice to the Veteran in the Board considering the evidence since it is cumulative of evidence already considered.  In this regard, the additional records contain complaints and findings similar to earlier records that were considered by the AOJ.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.



FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's right foot calluses have been manifest by no worse than moderate symptoms.

2.  For the period prior to February 26, 2014, the left foot calluses have been manifested by no worse than moderate symptoms and beginning on that date no worse than moderately severe symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for right foot calluses are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code (Code) 5284 (2015).

2.  The criteria for an initial rating in excess of 10 percent for left foot calluses prior to February 26, 2014 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Code  5284 (2015).

3.  The criteria for an initial rating in excess of 20 percent for left foot calluses beginning February 26, 2014 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Code  5284 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  When, after careful consideration of all the procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015). 

The April 2008 rating decision on appeal granted service connection for the Veteran's bilateral foot disability, and assigned a disability rating and effective date for the award.  The Federal Circuit Court has held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Sutton v. Nicholson, 20 Vet. App. 419 (2006).  Moreover, neither the appellant nor his representative has identified any deficiency in notice that would compromise a fair adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696, 1705-06 (2009) (in general, party claiming error bears burden of showing that prejudice resulted).  He has also been afforded a meaningful opportunity to participate effectively in the processing of the claim.  No prejudicial notice error has been shown. 

VA also has a duty to assist the appellant by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Service treatment records and post-service treatment records have been obtained and they are associated with the claims file.  VA examinations were conducted in March 2008, November 2010, and February 2014.  The complaints, findings, and opinions provided are sufficient to rating the severity of the disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The matter was remanded in January 2014 for additional development.  The record shows there was substantial compliance with the Board's directive.  See Stegall v. West, 11 Vet. App. 268 (1998) (Board remand instructions are neither optional nor discretionary, and compliance is required); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (the veteran is entitled to substantial compliance with the Board's remand directives).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans' Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488.  Both tasks were accomplished with the identification of the issues and eliciting testimony directed toward evidence needed to support the claims.  

All necessary notice and development has been accomplished, and appellate review may proceed.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  38 C.F.R. § 4.2 (2014); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The RO initially rated the Veteran's bilateral foot calluses by analogy under Code 7819-7804, which pertains to scars, and found them to be 10 percent disabling.  The Board's January 2014 remand directed the AOJ to consider whether separate ratings for each foot were appropriate and whether the disability should be rated under Code 5284, which relates to other foot injuries.  As a result of the remand, a March 2014 rating decision assigned separate ratings for each foot, effective the date service connection was granted.  In doing so, a 10 percent rating was assigned to the right foot disability for the entire period of the appeal.  A staged rating was assigned for the left foot with a 10 percent rating effective the date service connection was granted and a 20 percent rating effective February 26, 2014.  These ratings were based on the criteria found under Code 5284, which was deemed a more appropriate code for rating the disability.  

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as the Veteran's relevant medical history, current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992), but see Copeland v. McDonald, No. 14-0929, 2015 WL 3903356, at *3 (Vet. App. June 25, 2015) (holding that diagnostic code 5284 regarding "Foot injuries, other" does not apply to the eight foot conditions specifically listed in 38 C.F.R. § 4.71a).  In this case, the change in diagnostic code was appropriate because the March 2008 and February 2014 VA examiners indicated the bilateral disability did not involve scars and, based on the findings discussed below, it does not share the characteristics of a scar.  

Under Code 5284, foot injuries, a 10 percent rating is warranted in cases where there are "moderate" symptoms.  A 20 percent rating is afforded for "moderately severe" symptoms and a 30 percent rating when symptoms are "severe".  With actual loss of use of the foot, a 40 percent rating will be assigned.  See 38 C.F.R. § 4.71a , Diagnostic Code 5284.

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

VA General Counsel has determined that Diagnostic Code 5284 is a general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, General Counsel concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion.  VAOPGCPREC 9-98.

Based on a review of the record, the Board finds that an initial rating for the right foot disability in excess of 10 percent is not warranted at any time during the course of the appeal.  In other words, the disability does not more closely approximate moderately severe symptoms.  With regard to the left foot, the disability does not warrant a rating in excess of 10 percent prior to February 26, 2014 or a rating in excess of 20 percent starting on this date.

Throughout the appeal, the bilateral foot calluses have been associated with symptoms of pain as noted in treatment records in October 2007, June 2009, September 2009, November 2009, and April 2011.  See page 13 of Medical Treatment Record - Government Facility (MTR - GT) received November 8, 2007 and pages 625, 782, 834, 887, and 928 of CAPRI records received November 9, 2015.

In October 2007, the calluses were described as multiple hyperkeratotic lesions on both feet, sub-4th met head left foot, and bilateral heels laterally.  See page 13 of MTR - GT received November 8, 2007.

Regarding the disability, the March 2008 VA examiner found tender calluses on both heels and feet.  There was no limitation of motion of the ankle joints and joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The feet revealed painful motion and tenderness and the Veteran limped due to foot pain.  The Veteran reported that his foot pain was constant and could be elicited by physical activity.  During times of pain he could function with medication and at rest he did not have foot pain.  When at rest or while standing or walking there was no weakness, stiffness, swelling, or fatigue.  There was abnormal weight-bearing, but no unusual shoe wear pattern.  He was noted to use a cane for ambulating to aid in walking.  See VA Examination received March 12, 2008.  

A November 2009 podiatry note shows the Veteran had a small granular superficial lesion submet 4 on the left foot with no pain to palpation of the lesion.  See page 782 of CAPRI records received November 9, 2015.

In October 2010, callosities and hyperkeratotic lesions were noted on his feet.  See page 605 of CAPRI records received November 9, 2015.

On November 2010 VA examination, the Veteran reported that he had to walk on his heels due to foot pain and that prolonged standing had been a problem.  He was able to walk for 60 minutes, sit for unlimited minutes, and stand for 45 minutes without changing position.  His symptoms were pain on walking or direct pressure.  There was no evidence skin breakdown.  There was no lesion on the right foot, but the left foot had a 5mm by 5mm circular shaped cored lesion on the plantar surface of his left foot that was tender to direct touch.  The lesion was not adherent to underlying tissue and there was no warmth, erythema, or discharge; the texture was rough.  The Veteran's gait was normal walking into the examination room and while walking down the hall away from the examination room, but he walked with a limp in the examination room.  Pain was not present on manipulation.  There was no evidence of painful motion, edema, weakness, instability, tenderness, fatigue, incoordination, or weakness on repetitive use.  See MTR - GT received December 8, 2010.

An April 2011 dermatology record noted there were no open lesions or macerations, bilaterally.  There were nucleated hyperkeratosis submet 4, on the left foot, and diffuse hyperkeratotic plaques posterior lateral heel bilaterally and sub 5th met head on the right foot.  See page 625 of CAPRI record received November 9, 2015.

On February 2014 VA examination, the Veteran denied flare-ups of pain, instead he asserted that his pain occurred daily and was constant with weight bearing and walking.  He reported that he has performed self-debridement of the calluses but they kept coming back.  The clinician noted the Veteran did not have scars related to any condition or to the treatment of his diagnosed foot disability.  The bilateral foot disability was described as a deeply nucleated callus sub 4th metatarsal head of the left foot and hyperkeratotic lesion sub 5th metatarsal of the right foot.  The lesions were painful on direct palpation and with weight bearing/ambulation with the left foot being greater than the right.  There was no obvious osseous deformity noted on exam.  The Veteran reported using a rolling walker to assist with ambulation due to pain in his feet and for balance.  He also related occasional use of a cane for ambulation.  

The examiner opined that pain, weakness, fatigability, or incoordination could significantly limit functional ability of ambulation and weight bearing activities from deeply nucleated callus of left foot, but not necessarily due to flare-ups since the Veteran specifically denies any history of flare-ups.  However, pain was present daily, was constant, and intensified with prolonged weight bearing and/or ambulation, so due to the nature of the foot lesion, pain was likely to intensify as the lesion enlarged or when frequent debridement/enucleation of the lesion was not performed.  Pain, weakness, fatigability, or incoordination could also significantly limit functional ability when joint is used repeatedly over a period of time as there was no significant osseous pathology appreciated on clinical or radiographic exams.  She opined that a greater than 50% additional limitation due to pain, weakness, fatigability, or incoordination secondary to the Veteran's deeply nucleated callus lesion of the plantar left foot was likely due to the nature of the foot lesion.  The left foot callus was described as moderately severe whereas the right foot callus was best described as moderate.  See pages 1-7 of CAPRI records received March 10, 2014.

July and December 2014 VA treatment records continued to reflect evidence of painful calluses and deep seated lesion sub 4th MPJ of the left foot, and diffuse hyperkeratotic lesion sub 5th metatarsal of the right foot.  See pages 78, 193, and 194 of CAPRI records received November 9, 2015.

The Board finds that the February 2014 VA examiner's determination that the Veteran's right foot calluses were no worse than moderate in severity is consistent with the evidence.  The disability is shown to be primarily accompanied by pain and tenderness on weight-bearing or palpation.  Examinations showed the Veteran was able to walk for 1 hour and stand for 45 minutes and that there was also no finding of associated limitation of joint motion or function due to flare-ups or with repetitive use.  Furthermore, the description of the right foot calluses underwent no significant changes during the course of the appeal.  The only change in the right foot calluses was the presence of a hyperkeratotic lesion on the sub 5th met noted in an April 2011 treatment record and on February 2014 VA examination, which was not shown to produce any additional impairment or disability.  Evidence of the foot pain and tenderness, the absence of flare-ups or functional impairment with repetitive use, and evidence that he was limited in prolonged weight-bearing and could stand or walk for a moderate period of time suggests that the disability does not at least approximate moderately severe symptoms throughout the appeal.

The complaints and findings as they pertain to the left foot are essentially the same as with the right foot for the period leading up to the February 26, 2014 VA examination.  The one exception is that a November 2009 podiatry record noted the Veteran had a small granular superficial lesion submet 4 on the left foot that did not produce pain on palpation.  Thus, as with the left foot, the right foot calluses do not reflect moderately severe symptoms; therefore, it does not more closely approximate the criteria for a rating of 20 percent or more prior to February 26, 2014.

However, there is evidence of a significant change in the submet 4 lesion on the left foot that was first noted on the February 2014 VA examination as it was then described as a deeply nucleated callus.  The level of additional impairment resulting from the apparent growth of the lesion was fully described by the examiner and determined to be moderately severe, which the Board finds to be consistent with the evidence.  

Severe symptoms are not show or approximated beginning February 26, 2014 since the evidence does not show the disability severely limited his ability to stand or walk.  Pain is already considered as part of his moderately severe disability.  DeLuca factors were considered and, while present with repeated use over a period of time, they are also contemplated as part of his moderately severe symptoms and are not shown to produce severe symptoms.  The  February 2014 VA examiner did not find the disability to have any impact on employment, which is considered in determining the severity of a disability.  

Accordingly, a preponderance of the evidence is against assignment of a higher rating for the service-connected right knee disability.  There is no reasonable doubt to resolve in the Veteran's favor.  See 38 C.F.R. § 4.3, see also Gilbert, supra.

Extraschedular

In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008). 

First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration, because the schedular criteria are adequate.  There are no symptoms present that are not contemplated by the 10 and 20 percent ratings in effect.  As noted above, the subjective the severity of the Veteran's bilateral foot pain and the functional impact on weight-bearing and walking are contemplated by the current ratings and allowances for higher ratings are built into the criteria but not shown to be present based on the evidence of record.  His complaints and objective findings are adequately contemplated by the schedular criteria.  In view of the adequacy of the disability ratings assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Even if considered, the February 2014 VA examiner stated that the bilateral foot disability would not impact employment and there is no evidence of hospitalization associated with his calluses.  Accordingly, the claim will not be referred for extra-schedular consideration.


ORDER

An initial rating in excess of 10 percent for right foot calluses is denied.

An initial rating in excess of 10 percent prior to February 26, 2014 for left foot calluses is denied.

An initial rating in excess of 20 percent starting on February 26, 2014 for left foot calluses is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


